Title: Abigail Adams to John Quincy Adams, 26 June 1785
From: Adams, Abigail
To: Adams, John Quincy


     
      My dear son
      London Bath hotel Westminster june 26 1785
     
     I have not written you a single line since you left me. Your sisters punctuality I saw would render my pen unnecessary and I have resignd to her all the minutia, as her leisure is much greater and her cares fewer. Capt. Dashood is to sail in a few days for America, and tho as you may well imagine I have much upon my hands, and miss your assistance not a little, I have determined to write you a short Letter, and I know not but that it will turn out a very long one, for my pen will always run greater lengths than I am aware of when I address those who are particularly dear to me and to whom I can write with unreserve.
     I hope you had an agreeable passage and that this will find you safe in your native Land, that you are now fix’d in persueing those studies which we have so often talkd over together in your Chamber at Auteuil. I doubt not that you met with as friendly a reception from our Friends as I ensured you: I shall be anxious to hear from you and every circumstance which respects you, tho you forgot even to mention me in your Letters to your sister. I suppose she has written you every thing respecting our quitting Auteuil, our journey and our arrival here. We could not continue at Lodgings here as no such thing is practised here, even by those Ministers who have no families. We have procured a house in Grovenor Square and we hourly expect our furniture. Lotter comes with it, to see it safe here. The General Idea here is that the United States find a house and furnish it like other powers, but we know the contrary to our cost. The wages of servants house rent and every other article is much higher than in France. The constant Letters petitions and applications from every quarter is incredible, and the fees to the Court Servants the same as in France, only they come to your house here and demand them as the perquisites of their office. After presentation, and a new Years day you have the same to go over again. We have got through with the payment of 23 Guineys. Your sister I suppose has acquainted you with our being obliged to attend court here. We were presented last thursday at a very full drawing room, and stood more than four hours. You will easily conceive that we were sufficently fatigued. I own I had some dissagreeable feelings upon the occasion. His Majesty had got over his worst, in the presentation of your Father whom however he received with much civility. He therefore look’d very jovial and good humourd when I was presented to him. Her Majesty was evidently embarassed and confused. She however spoke to me with politeness, and askd me if I had got into my House, and how I liked the situation. The two princesses, had something to say both to me and your sister, in an obliging familiar Stile. But their task is not to be Coveted, to attend these circles once a week, except in the summer, when they hold them only once a fortnight, and to have to go round to every person and find something to say to all, is paying dearly for their Rank. They do it however with great affability, and give general satisfaction, but I could not help reflecting with myself during the ceremony, what a fool do I look like to be thus accutored and stand here for 4 hours together, only for to be spoken too, by “royalty.” The Ministers from all the Courts had visited your Father immediately after his presentation, and since mine they have several of them repeated the visit to me. The Baron de Linden whom you know I believe, is often here and is very civil. Count Sasfeild too often visits here. They were both at court, so was Lord Mount Mon’s whom we saw in Paris. They all paid their compliments to me there; which took of some of the dissagreeable feeling of being known by no one. Lord Carmathan was introduced to me there and Sir Coteral Dormer, who tho he had attended your Pappa, I had not seen before. A Sir John Hoart and two or 3 others got themselves introduced and the Countess of Effingham I have found vastly obliging, so that I had my share of conversation and notice, and was not stuck up quite such an object to be gazed at as I feard. I found the Court like the rest of Mankind, mere Men and Women, and not of the most personable kind neither. I had vanity enough to come a way quite self satisfied, for tho I could not boast of making an appearence in point of person or richness of attire with many of them—the latter I carefully avoided the appearence of, yet I know I will not strike my coulours to many of them. We have no reason to complain of any want of politeness or attention at Court. The Newspapers Scriblers complement us with their notice, but we despise their ribaldary. No Tory so bitter that I hear of, as old treasurer Gray, who I hear declares now, that he would hang your Father if it was in his power. As to success in negotiation time will disclose it, but more time may be necessary than perhaps our Country will immagine. There are many prejudices to remove, and every wheel is in motion to spin the threads stronger, but they must take care they do not make it into a Gordeon knot least it should like that, require the sword to cut it. Col. Smith from the acquaintance I have had with him fully answers the kind things the Marquis said of him. He appears to be a man of an independant spirit, high and strict sentiments of honour, Much the Gentleman in his manners and address, no cincinatus advocate the badge of which he has never worn and I have ever reason to think from conversation with him that he wishes the order totally annihilated.
     This is Sunday, the forenoon of which we went to Hackney all of us to hear Dr. Price. This is the 3d Sunday we have attended his meeting, and I would willingly go much further to hear a Man so liberal so sensible so good as he is. He has a Charity which embrases all mankind and a benevolence which would do good to all of them. His subjects are instructive and edifying.
     Give my Love to your Brothers and tell them and the rest of my Friends that I will write to them as soon as I get a little setled. Write me my dear Son and write me with freedom your sentiments respecting a Friend of your sisters. Cover those Letters which you wish me only to see to Col. Smith but do not address them, in your handwrit­ing. I will some time or other take occasion to mention to him that if he should receive any letter addrest to me, to give it me alone.
     
     
      june 27
     
     Mr. Lotter is arrived with our things. I shall not have an other moments leisure. Poor Pelitir Rozier I dont know whether I spell the name right, is dead blown up by the ballon catching fire. You will read the account in the Papers. Adieu.
    